Exhibit 32.1 CERTIFICATION PURSUANT TO 18 USC. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q of LocatePLUS Holdings Corporation (the “Company”) for the period endedJune 30, 2009 as filed with the Securities and Exchange Commission on or about the date hereof (the “Report”), the undersigned, Geoffrey Lee, Interim Chief Executive Officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section 1350, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Geoffrey Lee Dated: August 7, 2009 Geoffrey Lee Interim Chief Executive Officer (Principal Executive Officer)
